Exhibit 10.2

EXECUTION COPY

CONFIDENTIAL

SUPPLEMENTAL STOCK ISSUANCE AGREEMENT

THIS SUPPLEMENTAL STOCK ISSUANCE AGREEMENT (“Agreement”) is made and entered
into as of January 10, 2014 (the “Effective Date”), by and among Fibrocell
Science, Inc., a Delaware corporation (the “Company”) and Intrexon Corporation,
a Virginia corporation (“Intrexon”).

A. Concurrently with the execution of this Agreement, the Company is entering
into a Second Amendment (the “Amendment”) to that certain Exclusive Channel
Collaboration Agreement, dated October 5, 2012 and previously amended on
June 28, 2013, with Intrexon (as amended, the “Channel Agreement”), pursuant to
which Intrexon is licensing additional rights to certain technology to the
Company; and

B. In consideration of such additional license to the Company under the Channel
Agreement, the Company has agreed to issue to Intrexon certain shares of the
Company’s common stock, par value $0.001 per share (“Common Stock”) in
accordance with the terms and conditions of this Agreement.

C. The parties have previously entered into a Registration Rights Agreement,
dated October 5, 2013 (the “Rights Agreement”).

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and Intrexon hereby agree as follows:

 

SECTION 1. AUTHORIZATION OF ISSUANCE OF SHARES.

1.1 Supplemental Access Fee Shares. Subject to the terms and conditions of this
Agreement, the Company has authorized the issuance to Intrexon of that number of
shares of the Company’s Common Stock having a Fair Market Value of $5,000,000
(“Supplemental Access Fee Shares”) at the Closing (as hereinafter defined).

1.2 Calculation of Fair Market Value. “Fair Market Value” of the Common Stock
for purposes of calculating the number of Supplemental Access Fee Shares shall
be the per share closing sales price of the Common Stock, as reported by the
NYSE MKT, on the trading day immediately preceding the date of the Amendment.

1.3 Capital Adjustments. If after the date hereof and prior to the date the
Supplemental Access Fee Shares are issued (i) the outstanding shares of the
Company’s Common Stock shall be subdivided or split into a greater number of
shares or a dividend in Common Stock shall be paid in respect of such Common
Stock or (ii) the outstanding shares of Common Stock are combined, then all
share quantities in this Agreement not yet issued shall be appropriately
adjusted to reflect such stock split, stock dividend or conjunction.

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

SECTION 2. CLOSING AND DELIVERY

2.1 Issuance of Supplemental Access Fee Shares. Subject to the terms and
conditions of this Agreement and the Channel Agreement, as amended, and in
reliance upon the representations, warranties and agreements contained herein,
the Company will issue to Intrexon the Supplemental Access Fee Shares. The
Parties agree that the consideration received by the Company hereunder shall be
the execution and delivery by Intrexon of the Amendment which consideration is
at least equal to the par value of the Supplemental Access Fee Shares issued
hereunder.

2.2 Closing. The closing of the issuance of the Supplemental Access Fee Shares
shall be held at the offices of the Company or at such other place as the
Company and Intrexon may agree, and shall occur, subject to the conditions set
forth in Section 8 hereof and applicable to the Supplemental Access Fee Shares
Closing, on such other date as Intrexon and the Company may agree upon but in no
event later than January 24, 2014 (the “Closing”).

2.3 Delivery of the Shares. Promptly following the Closing, the Company shall
deliver to Intrexon a certificate representing the Supplemental Access Fee
Shares required to be issued the Closing, registered in the name of Intrexon.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Subject to and except as set forth in the SEC Documents, the Company hereby
represents and warrants to Intrexon as of the date hereof as follows:

3.1 Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted
and as described in the reports filed by the Company with the Securities and
Exchange Commission (the “Commission”) pursuant to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since the
end of its most recently completed fiscal year through the date hereof,
including, without limitation, its most recent report on Form 10-Q. The Company
does not have any subsidiaries other than those identified in its most recent
report on Form 10-Q. The Company is qualified to do business as a foreign
corporation and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any effect on the
business, operations, properties or financial condition of the Company that is
material and adverse to the Company, taken as a whole, and any condition,
circumstance or situation that would prohibit the Company from entering into and
performing any of its obligations hereunder.

3.2 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement and to issue the shares
in accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly and validly

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

authorized by all necessary corporate action, and no further consent or
authorization of the Company, its board of directors or stockholders is
required, except pursuant to Section 8. When executed and delivered by the
Company, this Agreement shall constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application. The Company’s board of
directors, at a meeting duly called and held, adopted resolutions approving the
transactions contemplated hereby, including the issuance of the Supplemental
Access Fee Shares.

3.3 Issuance of Shares. The shares to be issued and sold hereunder have been
duly authorized by all necessary corporate action and, when issued in accordance
with the terms hereof, will be validly issued, fully paid and nonassessable. In
addition, such shares will be free and clear of all liens, claims, charges,
security interests or agreements, pledges, assignments, covenants, restrictions
or other encumbrances created by, or imposed by, the Company (collectively,
“Encumbrances”) and rights of refusal of any kind imposed by the Company (other
than restrictions on transfer under applicable securities laws) and the holder
of such shares shall be entitled to all rights accorded to a holder of Common
Stock.

3.4 No Conflicts; Governmental Approvals. The execution, delivery and
performance of the Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby do not and will not (i) violate any
provision of the Company’s Articles of Incorporation or Bylaws, each as amended
to date, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or by which
the Company’s properties or assets are bound, or (iii) result in a violation of
any federal, state, local or foreign statute, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company is
bound or affected, except for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company is
not required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or issue and sell
the shares in accordance with the terms hereof (other than any filings, consents
and approvals which may be required to be made by the Company under applicable
state and federal securities laws, rules or regulations prior to or subsequent
to the Closing).

3.5 Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(b) of the Exchange Act. During the year
preceding this Agreement, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act (such
filings, including such filings made on the date of this Agreement, the “SEC
Documents”). At the times of their respective filing, all such reports,
schedules, forms, statements and other documents complied in all material
respects with the

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder. At the times of their respective filings, such reports,
schedules, forms, statements and other documents did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

3.6 Accountants. BDO USA LLP, whose report on the financial statements of the
Company is filed with the SEC in the Company’s Annual Report on Form 10-K for
the year ended December 31, 2012, were, at the time such report was issued,
independent registered public accountants as required by the Securities Act of
1933 and the rules and regulations promulgated thereunder (together, the
“Securities Act”).

3.7 Internal Controls. The Company has established and maintains a system of
internal accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

3.8 Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act). Since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses. The Company is in compliance in all
material respects with all provisions currently in effect and applicable to the
Company of the Sarbanes-Oxley Act of 2002, and all rules and regulations
promulgated thereunder or implementing the provisions thereof.

3.9 No Material Adverse Change. Except as disclosed in the SEC Documents or as a
result of the Equity Financing (including any conditions precedent to completing
such Equity Financing), since November 14, 2013, the Company has not
(i) experienced or suffered any Material Adverse Effect, (ii) incurred any
material liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary course of the Company’s business or
(iii) declared, made or paid any dividend or distribution of any kind on its
capital stock.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

3.10 No Undisclosed Events or Circumstances. Except as disclosed in the SEC
Documents, since November 14, 2013, except for the consummation of the
transactions contemplated herein, to the Company’s knowledge, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

3.11 Litigation. No action, suit, proceeding or investigation is currently
pending or, to the knowledge of the Company, has been threatened in writing
against the Company that: (i) concerns or questions the validity of this
Agreement; (ii) concerns or questions the right of the Company to enter into
this Agreement; or (iii) is reasonably likely to have a Material Adverse Effect.
The Company is neither a party to nor subject to the provisions of any material
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate that would
have a Material Adverse Effect.

3.12 Compliance. Except for defaults or violations which are not reasonably
likely to have a Material Adverse Effect, the Company is not (i) in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws, applicable to its
business, except in each case for such defaults or violations as would not have
a Material Adverse Effect.

3.13 Intellectual Property. The Company and its United States subsidiaries
(“Subsidiaries”) solely own, or, to the knowledge of the Company, possess valid
and enforceable licenses to use or sublicense inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names, patents and patent rights and other intellectual property
(collectively “Intellectual Property”) material to carrying on their businesses
as described in the SEC Documents (collectively, “Company Intellectual
Property”), such ownership and, to the knowledge of the Company, such licenses,
being free and clear of all liens, encumbrances and defects and challenges by
others, except such as are described in the SEC Documents, and the Company has
taken all reasonable steps to secure its interests in the Company Intellectual
Property, including obtaining assignments of owned Company Intellectual Property
from its employees and contractors. Issued patents within the Company
Intellectual Property, together with patent applications within the Company
Intellectual Property, if such patent applications result in issued patents with
claims having substantially the same scope as the claims of such patent
applications as of the date hereof, claim the Company’s current marketed
products and products in development, for the indications

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

currently approved and currently being developed. Neither the Company nor any
Subsidiary has received any written correspondence relating to or asserting
rights in any Company Intellectual Property, or written notice of infringement,
misappropriation or violation of asserted rights of others in any Intellectual
Property, which, in either case, would render any Company Intellectual Property
invalid or unenforceable or bring into question the Company’s and the
Subsidiaries’ ownership of any Company Intellectual Property. To the knowledge
of the Company, the conduct and the proposed conduct of the businesses of the
Company and its Subsidiaries, including the research, development, manufacture,
sale and use of its current products and its products in development, as
described in the SEC Documents, does not, and is not reasonably expected to,
infringe or misappropriate the valid Intellectual Property rights of any third
party. The Company is not aware of any facts or circumstances that would
reasonably be expected to render any Company Intellectual Property invalid or
unenforceable, and the Company is not aware of any material commercial
infringement or misappropriation by any third party of any Company Intellectual
Property. None of the Company Intellectual Property is or has been involved in
any opposition, cancellation, interference, reissue or reexamination proceeding
and no Company Intellectual Property is the subject of any judicial,
administrative or arbitral order, award, decree, injunction, lawsuit, proceeding
or stipulation, other than review by patent offices of pending applications for
patents in the ordinary course or review in connection with potential extension
of patent term. There are no outstanding options, licenses or agreements of any
kind that have been entered into by the Company, and to the knowledge of the
Company, by any third party, that relate to the Company Intellectual Property
that are required by applicable law to be described in the SEC Documents that
are not described therein in all material respects. None of the Intellectual
Property used by the Company or any of the Subsidiaries has been obtained or is
being used by the Company or its Subsidiaries in violation of any contractual
obligation binding on the Company, any of the Subsidiaries or, to the knowledge
of the Company, any of the officers, directors or employees of the Company or
any of the Subsidiaries, other than such violations as would not individually or
in the aggregate if the subject of an unfavorable decision, ruling or finding,
reasonably be expected to have a Material Adverse Effect. “Person” means an
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

3.14 FDA Compliance. Except as described in the SEC Documents, and except as
would not, individually or in the aggregate, have or would reasonably be
expected to have a Material Adverse Effect (i) neither the Company nor any of
the Subsidiaries has received any unresolved FDA Form 483, warning letter or
untitled letter from the U.S. Food and Drug Administration (“FDA”), or any other
court or arbitrator or federal, state, local or foreign governmental or
regulatory authority, alleging or asserting noncompliance with the Federal Food,
Drug and Cosmetic Act (21 U.S.C. § 301 et seq.) (the “FFDCA”) or similar law,
(ii) the Company and each of the Subsidiaries is and has been in compliance with
applicable health care laws, including without limitation, the FFDCA, the
federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)(2)), the civil False
Claims Act (31 U.S.C. §§ 3729(a) et seq.), the administrative False Claims Law
(42 U.S.C. § 1320a-7b(a)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)),
the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. §
1320d et seq.), and the Patient Protection and Affordable Care Act of 2010
(Public Law 111-148), as amended by the Health Care and Education Affordability
Reconciliation Act of 2010 (Public Law 111-152), and the regulations promulgated
pursuant to such laws, and comparable state

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

laws, and all other local, state, federal, national, supranational and foreign
laws, manual provisions and written administrative guidance relating to the
regulation of the Company (collectively, “Health Care Laws”), (iii) the Company
and each of the Subsidiaries possesses all licenses, certificates, approvals,
clearances, authorizations and permits required by any such Health Care Laws
and/or to carry on its businesses as now conducted (“Authorizations”) and such
Authorizations are valid and in full force and effect and the Company is not in
violation of any term of any such Authorizations, (iv) neither the Company nor
any of the Subsidiaries has received written notice of any ongoing claim,
action, suit, proceeding, hearing, enforcement action, investigation or
arbitration from any U.S. or non-U.S. federal, state, local or other
governmental or regulatory authority, governmental or regulatory agency or body,
court or arbitrator (each, a “Governmental Authority”) or third party alleging
that any product operation or activity is in violation of any Health Care Laws
or Authorizations or has any knowledge that any such Governmental Authority or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding, (v) neither the Company nor any of the
Subsidiaries has received written notice that any Governmental Authority has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Authorizations or has any knowledge that any such Governmental Authority is
considering such action, (vi) the Company and each of the Subsidiaries has
filed, obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Health Care Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission), and
(vii) neither the Company nor any of the Subsidiaries has, either voluntarily or
involuntarily, initiated, conducted, or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal or replacement, safety alert
(but excluding adverse event reports in clinical trials), post sale warning,
“dear doctor” letter, or other notice or action relating to the alleged lack of
safety or efficacy of any product or any alleged product defect or violation
and, to the Company’s knowledge, no third party has initiated or conducted any
such notice or action.

3.15 Application of Takeover Protections. The issuance of the Supplemental
Access Fee Shares hereunder and Intrexon’s ownership thereof is not prohibited
by the business combination statutes of the state of Delaware. The Company has
not adopted any stockholder rights plan, “poison pill” or similar arrangement
that would trigger any right, obligation or event as a result of the issuance of
such Supplemental Access Fee Shares and Intrexon’s ownership of such shares and
there are no similar anti-takeover provisions under the Company’s charter
documents.

3.16 Listing and Maintenance Requirements. The Company is in compliance with the
requirements of the NYSE MKT for continued listing of the Common Stock thereon.
The issuance and sale of the shares hereunder does not contravene the rules and
regulations of the NYSE MKT.

3.17 Private Placement. Neither the Company nor its Affiliates, nor any Person
acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the shares
hereunder, (ii) has, directly or indirectly, made any offers or sales of any

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

security or solicited any offers to buy any security, under any circumstances
that would require registration of the sale and issuance by the Company of the
shares under the Securities Act or (iii) has issued any shares of Common Stock
or shares of any series of preferred stock or other securities or instruments
convertible into, exchangeable for or otherwise entitling the holder thereof to
acquire shares of Common Stock which would be integrated with the sale of the
shares to Intrexon for purposes of requiring registration of such shares
pursuant to the Securities Act or for the purpose of any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated, nor will the Company or any
of its subsidiaries or affiliates take any action or steps that would require
registration of any of the shares under the Securities Act or cause the offering
of the shares to be integrated with other offerings. Assuming the accuracy of
the representations and warranties of Intrexon, the offer and issuance of the
shares by the Company to Intrexon pursuant to this Agreement will be exempt from
the registration requirements of the Securities Act.

3.18 No Manipulation of Stock. The Company has not taken, and has no plans to
take, in violation of applicable law, any action outside the ordinary course of
business designed to, or that might reasonably be expected to, cause or result
in unlawful manipulation of the price of the Common Stock.

3.19 Brokers. Neither the Company nor any of the officers, directors or
employees of the Company has employed any broker or finder in connection with
the transaction contemplated by this Agreement. The Company shall indemnify
Intrexon from and against any broker’s, finder’s or agent’s fees for which the
Company is responsible.

 

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF INTREXON.

4.1 Purchaser Sophistication. Intrexon represents and warrants to, and covenants
with, the Company that Intrexon (a) is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the acceptance of the shares pursuant hereto, including investments in
securities issued by the Company and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the shares, (b) Intrexon, in
connection with its decision to purchase the shares, relied only upon the SEC
Documents, other publicly available information, and the representations and
warranties of the Company contained herein. Intrexon is an “accredited investor”
pursuant to Rule 501 of Regulation D under the Securities Act, (c) Intrexon is
acquiring the shares for its own account for investment only and with no present
intention of distributing any of such shares or any arrangement or understanding
with any other persons regarding the distribution of such shares; (d) Intrexon
has not been organized, reorganized or recapitalized specifically for the
purpose of investing in the shares; (e) Intrexon will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire to take a pledge of) any of the
shares except in compliance with the Securities Act and applicable state
securities laws, (f) Intrexon understands that the shares are being offered and
sold to it in reliance upon specific exemptions from the registration
requirements of the Securities Act and state securities laws, and that the
Company is relying upon the truth and accuracy of, and Intrexon’s compliance
with, the representations, warranties,

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

agreements, acknowledgments and understandings of Intrexon set forth herein in
order to determine the availability of such exemptions and the eligibility of
Intrexon to acquire the shares, (g) Intrexon understands that its investment in
the shares involves a significant degree of risk, including a risk of total loss
of Intrexon’s investment (provided that such acknowledgment in no way diminishes
the representations, warranties and covenants made by the Company hereunder) and
(h) Intrexon understands that no United States federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement of the shares.

4.2 Authorization and Power. Intrexon has the requisite power and authority to
enter into and perform this Agreement. The execution, delivery and performance
of this Agreement by Intrexon and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
and no further consent or authorization of Intrexon or its board of directors or
stockholders is required. When executed and delivered by Intrexon, this
Agreement shall constitute a valid and binding obligation of Intrexon
enforceable against Intrexon in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

4.3 No Conflict. The execution, delivery and performance of this Agreement by
Intrexon and the consummation by Intrexon of the transactions contemplated
hereby do not and will not (i) violate any provision of Intrexon’s charter or
organizational documents, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which Intrexon is a party
or by which Intrexon’s properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to Intrexon or by which any property or asset of
Intrexon are bound or affected, except, in all cases, other than violations
(with respect to federal and state securities laws) above, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, materially and adversely affect
Intrexon’s ability to perform its obligations under the Agreement.

4.4 Restricted Shares. Intrexon acknowledges that the shares when issued shall
be restricted securities and must be held indefinitely unless subsequently
registered under the Securities Act or the Company receives an opinion of
counsel reasonably satisfactory to the Company that such registration is not
required. Intrexon is aware of the provisions of Rule 144 promulgated under the
Securities Act which permit limited resale of stock purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things, the existence of a public market for the stock, the availability
of certain current public information about the Company, the resale occurring
not less than one year after a party has purchased and paid for the stock to be
sold, the sale being through a “broker’s transaction” or a transaction directly
with a “market maker” and the number of shares of the stock being sold during
any three-month period not exceeding specified limitations. Intrexon further
acknowledges and understands that the Company may not be satisfying the current
public information requirement

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

of Rule 144 at the time Intrexon wishes to sell the shares and, if so, Intrexon
would be precluded from selling the shares under Rule 144 even if the one year
minimum holding period has been satisfied.

4.5 Stock Legends. Intrexon acknowledges that certificates evidencing the
Supplemental Access Fee Shares shall bear a restrictive legend in substantially
the following form (and including related stock transfer instructions and record
notations):

4.6 THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

4.7 Brokers. Neither Intrexon nor any of the officers, directors or employees of
Intrexon has employed any broker or finder in connection with the transaction
contemplated by this Agreement. Intrexon shall indemnify the Company from and
against any broker’s, finder’s or agent’s fees for which Intrexon is
responsible.

 

SECTION 5. INDEMNIFICATIONS.

5.1 Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless Intrexon, its
permitted assignees, officers, directors, agents, Affiliates and employees, to
the fullest extent permitted by applicable law, from and against any and all
claims, losses, damages, liabilities, penalties, judgments, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
(collectively, “Losses”), arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in a Registration Statement (as
defined in the Rights Agreement) or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except (i) to the extent that such untrue
statements or omissions are based upon information furnished to the Company by
Intrexon expressly for use in the Registration Statement; (ii) as a result of
the failure of such indemnitee to deliver a prospectus, as amended or
supplemented, to a purchaser in connection with an offer or sale; or (iii) the
use by the indemnitee of an outdated or defective prospectus after the Company
has notified Intrexon in writing that the prospectus is outdated or defective,
but only if and to the extent that following such receipt the misstatement or
omission giving rise to such Loss would have been corrected; provided, however,
that the indemnity agreement contained in this Section 5.1 shall not apply to
amounts paid in settlement of any Losses if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld.

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

5.2 Indemnification by Intrexon. Intrexon shall indemnify and hold harmless the
Company, its directors, officers, agents and employees to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or relating to any untrue or alleged untrue statement of a material fact
contained in a Registration Statement or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, to the extent that such untrue statement or omission is
contained in or omitted from any information regarding Intrexon furnished in
writing to the Company by Intrexon expressly for use in therein, and that such
information was reasonably relied upon by the Company for use therein, or to the
extent that such information relates to Intrexon or Intrexon’s proposed method
of distribution of shares and was furnished in writing by Intrexon expressly for
use therein. Notwithstanding anything to the contrary contained herein, in no
event shall the liability of Intrexon under this Section 5.2 exceed the net
proceeds to Intrexon as a result of the sale of shares pursuant to a
Registration Statement in connection with which the untrue or alleged untrue
statement or material omission was provided.

 

SECTION 6. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties made by the Company and Intrexon herein shall
survive the execution of this Agreement and the issuance to Intrexon of the
Supplemental Access Fee Shares and shall terminate one (1) year after the
Closing, provided, however, that the representations and warranties in Sections
3.1, 3.2, 3.3 and 3.4 shall survive for so long as Intrexon continues to hold
any of the Supplemental Access Fee Shares issued hereunder. No claim may be
asserted against either party for breach of any representation or warranty
contained herein, unless written notice of such claim is received by such party
describing in reasonable detail and to the extent available the facts and
circumstances with respect to the subject matter of such claim on or prior to
the date on which the representation or warranty on which such claim is based
ceases to survive as set forth above. In no event shall any party be liable to
the other party for any punitive, incidental, consequential, special or indirect
damages, including loss of future revenue or income, loss of business reputation
or opportunity relating to the breach or alleged breach of any representation or
warranty in this Agreement.

 

SECTION 7. COVENANTS.

7.1 Notifications.

(a) During the period prior to the Closing, the Company will promptly advise
Intrexon in writing of (i) any Material Adverse Effect, or (ii) any notice or
other communication from any third person or entity alleging that the consent of
the third person is required in connection with the transactions contemplated by
this Agreement.

(b) Information received by Intrexon pursuant to this Section 7.1 shall be
considered “Confidential Information” as such term is defined in the Channel
Agreement and Intrexon agrees to treat such information in accordance with the
provisions of Article 7 of the Channel Agreement.

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

7.2 Best Efforts. Each party will use its reasonable best efforts to satisfy in
a timely fashion each of the conditions to be satisfied by it under Section 8 of
this Agreement.

7.3 No Poison Pill. The Company will not adopt any stockholder rights plan,
“poison pill” or similar arrangement, or adopt any anti-takeover provisions
under its charter documents, that would trigger any right, obligation or event
as a result of the issuance of the Shares hereunder to Intrexon or Intrexon’s
ownership of such Shares or the accumulation of shares of Common Stock acquired
in the market by Intrexon or its affiliates.

7.4 Approval. In each case where the Company determines that the approval of any
exchange or other listing upon which the Common Stock may be listed is required
for the issuance of Common Stock to Intrexon, the Company shall use commercially
reasonable efforts to secure such approval as promptly as possible. In the
event, notwithstanding the foregoing obligation, the Company is unable to secure
the approval with respect to the issuance of any Shares to be issued hereunder,
the Company shall negotiate the terms of an alternate form of consideration of
equivalent value to such unissued shares.

7.5 Further Assurances. Each of the Company and Intrexon shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as each other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement, the Channel Agreement and
the consummation of the transactions contemplated thereby.

 

SECTION 8. CONDITIONS TO CLOSING.

8.1 The obligation hereunder of the Company to issue shares to Intrexon at the
Closing is subject to the satisfaction or waiver, at or before the Closing of
the conditions set forth below. These conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion.

(a) Accuracy of Intrexon’s Representations and Warranties. The representations
and warranties of Intrexon shall be true and correct as of the date when made
and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct as of such date.

(b) Performance by Intrexon. Intrexon shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Channel Agreement to be performed, satisfied
or complied by Intrexon at or prior to the Closing Date.

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

(c) Amendment to Channel Agreement. The Amendment shall have been entered into
by the Company and Intrexon and the Channel Agreement shall be in full force and
effect.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened in
writing against Intrexon or any of the officers, directors or Affiliates of
Intrexon seeking to restrain, prevent or change the transactions contemplated by
this Agreement, the Channel Agreement or seeking damages in connection with such
transactions.

(f) NYSE MKT Approval. The Company shall have received approval for the listing
of the Supplemental Access Fee Shares on the NYSE MKT.

8.2 The obligation hereunder of Intrexon to receive Shares and consummate the
transactions contemplated by this Agreement is subject to the satisfaction or
waiver, at or before Closing, of each of the conditions set forth below. These
conditions are for Intrexon’s sole benefit and may be waived by Intrexon at any
time in its sole discretion.

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct as of the Closing Date, except for representations and warranties
that speak as of a particular date, which shall be true and correct as of such
date.

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Channel Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.

(c) Channel Partnership Agreement. The Amendment shall have been entered into by
the Company and Intrexon and the Channel Agreement shall be in full force and
effect.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement or the
Channel Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened in
writing against the Company or any of the officers, directors or Affiliates of
the Company seeking to restrain, prevent or change the transactions contemplated
by this Agreement, the Channel Agreement or seeking damages in connection with
such transactions.

(f) No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

SECTION 9. NOTICES.

All notices or other communications which are required or permitted hereunder
shall be in writing and addressed as follows:

 

If to the Company:    Fibrocell Science, Inc.    405 Eagleview Boulevard   
Exton, PA 19341    Attention: Chief Executive Officer    Fax No.: (484) 713-6001
If to Intrexon:    Intrexon Corporation    20374 Seneca Meadows Parkway   
Germantown, MD 20876    Attention: Legal Department    Fax No.: (301) 556-9902

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile (provided that the party providing such notice
promptly confirms receipt of such transmission with the other party by
telephone), on the business day after dispatch if sent by a
nationally-recognized overnight courier and on the third business day following
the date of mailing if sent by certified mail, postage prepaid, return receipt
requested.

 

SECTION 10. MISCELLANEOUS.

10.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

10.2 Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the parties hereto.

10.3 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

10.4 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect, then, to the fullest extent permitted by law,
(a) all other provisions hereof shall remain in full force and effect and shall
be liberally construed in order to carry out the intentions of the Parties as
nearly as may be possible and (b) the parties shall use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
such provision(s) in this Agreement.

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

10.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
entered into and performed entirely in the State of Delaware by Delaware
residents, without regard to conflicts of law principles.

10.6 Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile, PDF, or other means of electronic communication), each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

10.7 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto,
provided that Intrexon shall not assign its rights or obligations hereunder
unless Intrexon assigns such rights in whole and not in part to an assignee of
such rights and obligations which shall agree in writing with the Company to be
bound by this Agreement.

10.8 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

10.9 Entire Agreement. This Agreement, the Amendment, the Channel Agreement, the
Rights Agreement and other documents executed and delivered pursuant hereto and
thereto, including the exhibits, constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof.

10.10 Publicity. Except as otherwise provided herein or in the Channel
Agreement, no party shall issue any press releases or otherwise make any public
statement with respect to the transactions contemplated by this Agreement
without the prior written consent of the other party, except as may be required
by applicable law or regulations, in which case such party shall provide the
other parties with reasonable notice of such publicity and/or opportunity to
review such disclosure.

10.11 Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Stock
Issuance Agreement to be executed by their duly authorized representatives as of
the day and year first above written.

 

  FIBROCELL SCIENCE, INC.   By:  

/s/ David Pernock

  Name:   David Pernock   Title:   CEO/Chairman   INTREXON CORPORATION   By:  

/s/ Gregory Frost

  Name:   Gregory Frost   Title:   SVP Health Sector

SIGNATURE PAGE FOR SUPPLEMENTAL STOCK ISSUANCE AGREEMENT

 

16